 
PROTALEX, INC.
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is effective as of ________,
20__ by and between Protalex, Inc., a Delaware corporation (the “Company”), and
the indemnitees listed on the signature pages hereto (individually, as
“Indemnitee,” and, collectively, the “Indemnitees”).
 
A.          The Company and Indemnitees recognize the substantial increase in
corporate litigation in general, which subjects directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.
 
B.           The Indemnitees do not regard the current protection available as
adequate under the present circumstances, and Indemnitees and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
serve in such capacities without additional protection.
 
C.           The Company (i) desires to attract and retain the involvement of
highly qualified individuals and entities, such as Indemnitees, to serve the
Company and, in part, in order to induce each Indemnitee to be involved with the
Company and (ii) wishes to provide for the indemnification and advancing of
expenses to each Indemnitee to the maximum extent permitted by law.
 
D.          Indemnitees include one or more directors of the Company who are
representatives of Fund Indemnitors (as defined in Section 4) (individually, as
“Director” and, collectively, the “Directors”).  Each such Director who is a
representative of Fund Indemnitor (as defined in Section 4) may have certain
rights to indemnification and/or insurance provided by such Fund Indemnitor
and/or certain of its affiliates which the parties hereto intend to be secondary
to the primary obligation of the Company to indemnify each such Director as
provided herein, with the Company’s acknowledgement and agreement to the
foregoing being a material condition to this Agreement.
 
E.           In view of the considerations set forth above, the Company desires
that each Indemnitee be indemnified by the Company as set forth herein.
 
NOW, THEREFORE, the Company and each Indemnitee hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.    Indemnification.
 
(a)    Third Party Proceedings.  The Company shall indemnify each Indemnitee if
such Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit, proceeding or any alternative
dispute resolution mechanism, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that such Indemnitee is or was a director, officer, employee, agent
or fiduciary of the Company, or any subsidiary of the Company, or by reason of
the fact that such Indemnitee is or was serving at the request of the Company as
a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise, against any and all
expenses (including attorneys’ fees and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, to
be a witness in or to participate in, any action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), judgments,
fines and penalties actually and reasonably incurred in connection with, and
amounts actually paid in settlement of (if such settlement is approved in
advance by the Company, which approval will not be unreasonably withheld), (and
any federal, state, local or foreign taxes imposed on the Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement) actually
and reasonably incurred by such Indemnitee in connection with such action, suit
or proceeding if such Indemnitee acted in good faith and in a manner such
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe such Indemnitee’s conduct was unlawful.  The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that an Indemnitee did not act in good faith and in
a manner which such Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that such Indemnitee’s conduct was
unlawful.
 
(b)    Proceedings By or in the Right of the Company.  The Company shall
indemnify an Indemnitee if such Indemnitee was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit, proceeding
or any alternative dispute resolution mechanism, whether civil, criminal,
administrative or investigative, by or in the right of the Company or any
subsidiary of the Company to procure a judgment in its favor by reason of the
fact that such Indemnitee is or was a director, officer, employee, agent or
fiduciary of the Company, or any subsidiary of the Company, or by reason of the
fact that such Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’ fees)
and, to the fullest extent permitted by law, judgments, fines and amounts paid
in settlement actually and reasonably incurred by such Indemnitee in connection
with the defense or settlement of such action, suit or proceeding if such
Indemnitee acted in good faith and in a manner such Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, except
that no indemnification shall be made in respect of any claim, issue or matter
as to which such Indemnitee shall have been adjudged to be liable to the Company
unless and only to the extent that the Court of Chancery of the State of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such Indemnitee is fairly and reasonably entitled
to indemnity for such expenses which the Court of Chancery of the State of
Delaware or such other court shall deem proper.

 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)    Reviewing Party.  Notwithstanding the foregoing, (i) the obligations of
the Company under Section 1(a) and (b) shall be subject to the condition that
the Reviewing Party (as described in Section 11(e) hereof) shall not have
determined (in a written opinion, in any case in which the Independent Legal
Counsel referred to in Section 1(e) hereof is involved) that an Indemnitee would
not be permitted to be indemnified under applicable law, and (ii) each
Indemnitee acknowledges and agrees that the obligation of the Company to make an
advance payment of expenses to such Indemnitee pursuant to Section 2(a) (an
“Expense Advance”) shall be subject to the condition that, if, when and to the
extent that the Reviewing Party determines that such Indemnitee would not be
permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by such Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided, however, that if such
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that such Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that such Indemnitee would not be permitted to be indemnified under applicable
law shall not be binding and such Indemnitee shall not be required to reimburse
the Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed).  An Indemnitee’s obligation to reimburse the Company for
any Expense Advance shall be unsecured and no interest shall be charged
thereon.  If there has not been a Change in Control (as defined in Section 11(c)
hereof), the Reviewing Party shall be selected by the Board of Directors, and if
there has been such a Change in Control (other than a Change in Control which
has been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to such Change in Control), the Reviewing Party
shall be the Independent Legal Counsel referred to in Section 1(e) hereof.  If
there has been no determination by the Reviewing Party or if the Reviewing Party
determines that an Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, such Indemnitee shall have
the right to commence litigation seeking an initial determination by the court
or challenging any such determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding.  Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and such Indemnitee.
 
(d)    Contribution.  If the indemnification provided for in Section 1(a) or (b)
above for any reason is held by a court of competent jurisdiction to be
unavailable to an Indemnitee in respect of any losses, claims, damages, expenses
or liabilities referred to therein, then the Company, in lieu of indemnifying
such Indemnitee thereunder, shall contribute to the amount paid or payable by
such Indemnitee as a result of such losses, claims, damages, expenses or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Indemnitee, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Indemnitee in connection with the action or inaction which resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations.  The relative fault of the Company and the Indemnitee
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The Company
and the Indemnitee agree that it would not be just and equitable if contribution
pursuant to this Section 1(d) were determined by pro rata or per capita
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein.

 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)    Change in Control.  The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then, with respect to all matters thereafter
arising concerning the rights of an Indemnitee to payments of expenses under
this Agreement or any other agreement or under the Company’s Certificate of
Incorporation (the “Certificate”), or Bylaws as now or hereafter in effect,
Independent Legal Counsel (as defined in Section 11(d) hereof) shall be selected
by the Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Company and the Indemnitee as to whether and to what
extent such Indemnitee would be permitted to be indemnified under applicable
law.  The Company agrees to abide by such opinion and to pay the reasonable fees
of the Independent Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
 
(f)     Mandatory Payment of Expenses.  To the extent that an Indemnitee has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Subsections (a) and (b) of this Section 1, or in
defense of any claim, issue or matter therein, such Indemnitee shall be
indemnified against expenses (including attorneys’ fees) actually and reasonably
incurred by such Indemnitee in connection therewith.
 
2.    Expenses; Indemnification Procedure.
 
(a)    Advancement of Expenses.  The Company shall advance all expenses incurred
by an Indemnitee in connection with the investigation, defense, settlement or
appeal of any civil or criminal action, suit or proceeding referenced in
Section 1(a) or (b) hereof (but not amounts actually paid in settlement of any
such action, suit or proceeding).  Each Indemnitee hereby undertakes to repay
such amounts advanced only if, and to the extent that, it shall ultimately be
determined that such Indemnitee is not entitled to be indemnified by the Company
as authorized hereby.  The advances to be made hereunder shall be paid by the
Company to the Indemnitee within thirty (30) days following delivery of a
written request therefor by such Indemnitee to the Company.
 
(b)    Notice/Cooperation by Indemnitee.  An Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against such
Indemnitee for which indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the President of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to such Indemnitee).  In
addition, the Indemnitee shall give the Company such information and cooperation
as it may reasonably require and as shall be within such Indemnitee’s power.

 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)    Procedure.  Any indemnification and advances provided for in Section 1
and this Section 2 shall be made no later than thirty (30) days after receipt of
the written request of an Indemnitee.  If a claim under this Agreement, under
any statute, or under any provision of the Company’s Certificate or Bylaws
providing for indemnification, is not paid in full by the Company within thirty
(30) days after a written request for payment thereof has first been received by
the Company, the Indemnitee may, but need not, at any time thereafter bring an
action against the Company to recover the unpaid amount of the claim and,
subject to Section 13 of this Agreement, such Indemnitee shall also be entitled
to be paid for the expenses (including attorneys’ fees) of bringing such
action.  It shall be a defense to any such action (other than an action brought
to enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that such Indemnitee has not met
the standards of conduct which make it permissible under applicable law for the
Company to indemnify such Indemnitee for the amount claimed.  However, such
Indemnitee shall be entitled to receive interim payments of expenses pursuant to
Subsection 2(a) unless and until such defense may be finally adjudicated by
court order or judgment from which no further right of appeal exists.  It is the
parties’ intention that if the Company contests an Indemnitee’s right to
indemnification, the question of such Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification of the Indemnitee is proper in the
circumstances because such Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including it Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) that such Indemnitee
has not met such applicable standard of conduct, shall create a presumption that
such Indemnitee has or has not met the applicable standard of conduct. In
connection with any determination by any Reviewing Party or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder, the burden of
proof will be on the Company to establish that Indemnitee is not so entitled.
 
(d)    Notice to Insurers.  If, at the time of the receipt of a notice of a
claim pursuant to Section 2(b) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
 
(e)    Selection of Counsel.  In the event the Company shall be obligated under
Section 2(a) hereof to pay the expenses of any proceeding against an Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by such Indemnitee, upon the delivery to such
Indemnitee of written notice of its election to do so.  After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to such Indemnitee under
this Agreement for any fees of counsel subsequently incurred by such Indemnitee
with respect to the same proceeding, provided that (i) such Indemnitee shall
have the right to employ his counsel in any such proceeding at such Indemnitee’s
expense; and (ii) if (A) the employment of counsel by such Indemnitee has been
previously authorized by the Company, (B) such Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and such
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then the
fees and expenses of such Indemnitee’s counsel shall be at the expense of the
Company.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
3.     Additional Indemnification Rights; Nonexclusivity.
 
(a)    Scope.  Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate,
the Company’s Bylaws or by statute.  In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Delaware corporation to indemnify a member of its Board of Directors
or an officer, such changes shall be, ipso facto, within the purview of an
Indemnitee’s rights and Company’s obligations, under this Agreement.  In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its Board of Directors
or an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.
 
(b)    Nonexclusivity. The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which an Indemnitee may be entitled under
the Company’s Certificate, its Bylaws, any agreement, any vote of stockholders
or disinterested directors, the General Corporation Law of the State of
Delaware, or otherwise, both as to action in such Indemnitee’s official capacity
and as to action in another capacity while holding such office.  The
indemnification provided under this Agreement shall continue as to each
Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though he may have ceased to serve in such capacity at the time of
any action, suit or other covered proceeding.
 
4.     Primacy of Indemnification.  The Company hereby acknowledges that one or
more of the Directors now or in the future may have certain rights to
indemnification and/or insurance provided by one or more of the other
Indemnitees and/or certain of their affiliates (collectively, the “Fund
Indemnitors”).  The Company hereby agrees that it is the indemnitor of first
resort (i.e., its obligations to such Directors are primary and those of the
Fund Indemnitors to advance expenses or to provide indemnification for the same
expenses and liabilities incurred by such Directors are secondary), that it
shall be liable to Directors for the full amount of all indemnifiable amounts to
the extent legally permitted regardless of any indemnification, insurance or
benefits or accommodations provided by the Fund Indemnitors, and that it
irrevocably waives any claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof.  The Company
further agrees that no advancement or payment by the Fund Indemnitors on behalf
of any Director with respect to any claim for which such Director has sought
indemnification from the Company shall affect the foregoing, and that the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of any such advancement or payment to all of the rights of recovery of
each Director against the Company.  In the event a Fund Indemnitor shall pay,
reimburse or advance to or for the benefit of a Director, any amounts (including
attorneys’ fees), judgments, fines or amounts paid in settlement which are
indemnifiable by the Company pursuant to this Agreement or any other agreement
between the Company and Director, then the Company shall reimburse such Fund
Indemnitor for all such amounts paid, reimbursed or advanced by the Fund
Indemnitor within thirty (30) days following delivery of a written request
therefor by the Fund Indemnitor.

 
- 6 -

--------------------------------------------------------------------------------

 
 
5.     Subrogation. Except as provided in Section 4 above, in the event of
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of contribution or recovery of an Indemnitee
(other than against the Fund Indemnitors) who shall take, at the request of the
Company, all reasonable action necessary to secure such rights, including the
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
 
6.     Partial Indemnification.  If an Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expenses, judgments, fines or penalties actually or reasonably
incurred by him in the investigation, defense, appeal or settlement of any civil
or criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify such Indemnitee for the
portion of such expenses, judgments, fines or penalties to which such Indemnitee
is entitled.
 
7.     Mutual Acknowledgement.  The Company and each Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise.  The Indemnitees understand and
acknowledge that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s rights under public policy to indemnify an Indemnitee.
 
8.     Officer and Director Liability Insurance.  The Company shall, from time
to time, make the good faith determination whether or not it is practicable for
the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement.  The
Company will also make commercially reasonable efforts to obtain and maintain
liability insurance applicable to directors, officers or fiduciaries in an
amount determined by the Company’s board of directors. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  In all policies of
director and officer liability insurance, each Indemnitee shall be named as an
insured in such a manner as to provide such Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors, if such Indemnitee is a director; or of the Company’s officers, if
such Indemnitee is not a director of the Company but is an officer.  The Company
shall promptly notify Indemnitee in writing of any policy coverage modification,
expiration, lapse, non-renewal or denial of coverage under any such policy.
 
9.     Severability.  Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law.  The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 9.  If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify an Indemnitee to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

 
- 7 -

--------------------------------------------------------------------------------

 
 
10.  Exceptions.  Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
 
(a)    Claims Initiated by an Indemnitee.  To indemnify or advance expenses to
an Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except:  (i) with
respect to actions or proceedings to establish or enforce a right to
indemnification under this Agreement or any other agreement or insurance policy
or under the Company’s Certificate or Bylaws now or hereafter in effect relating
to proceedings or claims for indemnifiable events, to the extent permitted by
law; (ii) in specific cases if the Board of Directors has approved the
initiation or bringing of such Claim; or (iii) as otherwise required under
Section 145 of the DGCL, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be; or
 
(b)    Insured Claims.  To indemnify an Indemnitee for expenses or liabilities
of any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to such Indemnitee by an insurance carrier under a policy of officers’
and directors’ liability insurance maintained by the Company.
 
(c)    Claims Under Section 16(b).  To indemnify any Indemnitee for expenses and
the payment of profits arising from the purchase and sale by such Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.
 
(d)    Claims Excluded Under Section 145 of the DGCL.  To indemnify an
Indemnitee if:  (i) such Indemnitee did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the Company
or (ii) with respect to any criminal action or proceeding, such Indemnitee had
reasonable cause to believe the conduct was unlawful or (iii) such Indemnitee
shall have been adjudged to be liable to the Company unless and only to the
extent the court in which such action was brought shall permit indemnification
as provided in Section 145(b) of the DGCL.
 
11.  Construction of Certain Phrases.
 
(a)    For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, and employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, each Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as each Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 
- 8 -

--------------------------------------------------------------------------------

 
 
(b)    For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on any Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants,
or its beneficiaries; and if any Indemnitee acted in good faith and in a manner
such Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, such Indemnitee shall be deemed
to have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
 
(c)    For purposes of this Agreement a “Change in Control” shall be deemed to
have occurred if (i) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (A) who is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person, or (B)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Exchange
Act), directly or indirectly, of securities of the Company representing more
than 30% of the total voting power represented by the Company’s then outstanding
Voting Securities, (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of the
Company and any new director whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least two-thirds (2/3) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all of the Company’s assets.
 
(d)    For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(e) hereof, who shall not have otherwise performed services for the
Company or any Indemnitee within the last three (3) years (other than with
respect to matters concerning the right of any Indemnitee under this Agreement,
or of other indemnitees under similar indemnity agreements).
 
(e)    For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board of
Directors who is not a party to the particular claim or proceeding for which an
Indemnitee is seeking indemnification, or Independent Legal Counsel.

 
- 9 -

--------------------------------------------------------------------------------

 
 
(f)     For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.
 
12.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
 
13.   Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of each
Indemnitee and each Indemnitee’s estate, heirs, legal representatives and
assigns.
 
14.   Attorneys’ Fees.  In the event that any action is instituted by an
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
the Indemnitee shall be entitled to be paid all expenses incurred by such
Indemnitee with respect to such action, and shall be entitled to the advancement
of expenses with respect to such action.  The foregoing entitlement shall apply,
to the maximum extent permitted under applicable law, regardless of whether such
Indemnitee is ultimately successful in such action, but shall not apply if, as a
part of such action, a court of competent jurisdiction over such action
determines that each of the material assertions made by such Indemnitee as a
basis for such action was not made in good faith or was frivolous.  In the event
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, the Indemnitee shall be
entitled to be paid all expenses incurred by such Indemnitee in defense of such
action (including costs and expenses incurred with respect to Indemnitee
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of expenses with respect to such action, unless as a part of
such action the court determines that each of such Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.
 
15.   Notice.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, or (ii) if mailed by domestic certified or registered mail with postage
prepaid and properly addressed, on the third business day after the date
postmarked, or (iii) if sent by airmail to a country outside of North America,
on the fifth business day after the date postmarked.  Addresses for notice to
either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice.
 
16.  Consent to Jurisdiction.  The Company and Indemnitees each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
 
17.  Choice of Law.  This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware without regard to the conflict of law principles thereof.

 
- 10 -

--------------------------------------------------------------------------------

 
 
18.   Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against an
Indemnitee, an Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.
 
19.   Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective with respect to any Indemnitee
unless it is in writing signed by such Indemnitee and the Company.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
 
20.   Integration and Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.
 
[Remainder of page intentionally left blank]

 
- 11 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
COMPANY:
 
PROTALEX, INC.,
a Delaware corporation
 
By:
  
 
Name:
  
 
Title:
  
 
Address:
  
         
INDEMNITEES:
 
  
[PRINT DIRECTOR’S NAME & SIGNATURE]
   
Address:
  
 
  
 
  
[FUND NAME IF APPLICABLE]


 

--------------------------------------------------------------------------------

 